Exhibit 10.1

 

THIRD AMENDMENT TO LICENSE AGREEMENT

 

This Third Amendment to License Agreement (the “Amendment”) is effective and
entered into as of February 11, 2009 by and between GE Healthcare AS, a
Norwegian corporation (“GEHC”), and Acusphere Inc., a Delaware corporation
(“ACUS”) (GEHC and ACUS collectively are the “Parties”).

 

WHEREAS, the Parties are parties to that certain License Agreement dated as of
June 1, 2006 (as so amended, the “Agreement”) pursuant to which ACUS has
licensed, on a non-exclusive basis, certain of GEHC’s patents relating to the
compositions, methods of preparing, and methods of use of ultrasound contrast
agents;

 

WHEREAS, ACUS is seeking additional capital investment to continue development
of various pharmaceutical compounds;

 

WHEREAS, ACUS desires to amend the payment structure of the Agreement so as to
enhance its attractiveness to investors by extending payment terms under
Section 4.1 of the Agreement; and

 

NOW, THEREFORE, in consideration of the foregoing and the covenants,
acknowledgements and representations contained in this Amendment, the Parties
hereby agree as follows:

 

ARTICLE I.  DEFINITIONS

 

1.1                                 Definitions. All capitalized terms used and
not defined herein shall have the meanings ascribed to them under the Agreement.

 

ARTICLE II.  AMENDMENT TO LICENSE FEES AND PAYMENT

 


2.1                                 AMENDMENT.  SECTION 4.1 OF THE AGREEMENT IS
HEREBY AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


4.1.                              IN CONSIDERATION OF THE LICENSES AND RELEASE
GRANTED IN SECTION 3, ACUS SHALL MAKE THE FOLLOWING PAYMENTS TO GEHC:


 


4.1.1.       AN UPFRONT LICENSE FEE OF $12,188,000 PAID AS FOLLOWS:


 


A)              $5,000,000 ON OR BEFORE JUNE 6, 2006.


 


B)             $1,500,000 ON JUNE 1, 2007.


 


C)              $916,666.66 ON JUNE 1, 2008.


 


D)             $250,000.00 ON FEBRUARY 15, 2009.

 

--------------------------------------------------------------------------------


 


E)              $250,000 PAID FROM PROCEEDS UPON THE CLOSING OF A FINANCING (AS
THAT TERM IS DEFINED IN SECTION 4.1.1(I) BELOW)


 


F)                $4,271,333.34 DUE ON FEBRUARY 15, 2009 AND PAYABLE WITH
ACCRUED INTEREST ON DECEMBER 31, 2013, SUBJECT TO PARAGRAPH 4.1.1(G) BELOW. 
INTEREST ON THIS PAYMENT SHALL ACCRUE ON THE PRINCIPAL AMOUNT OF $4,271,333.34 
FROM FEBRUARY 15 2009 AT THE RATE OF 6% PER ANNUM UNTIL PAID IN FULL, SUBJECT
ONLY TO PARAGRAPH 4.1.1(G) BELOW.


 


G)             SIXTY (60) DAYS AFTER THE FIRST COMMERCIAL SALE AI-700 IN THE
UNITED STATES OR EUROPE, PRIOR TO DECEMBER 31, 2013, ANY THEN REMAINING BALANCE
OF THE $4,271,333.34 (PLUS INTEREST ACCRUED TO SUCH DATE) PAYABLE UNDER
PARAGRAPH 4.1.1(F) ABOVE SHALL BE IMMEDIATELY DUE AND PAYABLE IN FULL.


 


H)             ALL FEES UNDER THIS SECTION 4.1.1 ARE NON-CONTINGENT AND
NON-RETURNABLE.  ALL SUCH AMOUNTS MAY BE PRE-PAID AT ANY TIME WITHOUT PENALTY.


 


I)                 A FINANCING IS DEFINED AS AN EQUITY OR DEBT INVESTMENT IN
ACUS OR CREDIT FACILITY MADE AVAILABLE TO ACUS IN AN AMOUNT OF AT LEAST $5
MILLION.


 


ARTICLE IV. MISCELLANEOUS


 


4.1           EFFECT ON AGREEMENT.  THIS AMENDMENT AMENDS THE AGREEMENT.  THE
AGREEMENT REMAINS IN FULL FORCE AND EFFECT AND REMAINS UNCHANGED EXCEPT AS
EXPRESSLY AMENDED HEREBY.  IF THERE IS ANY INCONSISTENCY BETWEEN THE TERMS OF
THIS AMENDMENT AND THE TERMS OF THE AGREEMENT, THE TERMS OF THIS AMENDMENT SHALL
CONTROL.


 


4.2           ENTIRE AGREEMENT.  THE AGREEMENT, AS AMENDED BY THIS AMENDMENT,
SETS FORTH ALL THE LICENSES, COVENANTS, PROMISES, AGREEMENTS, WARRANTIES,
REPRESENTATIONS, CONDITIONS, AND UNDERSTANDINGS BETWEEN THE PARTIES HERETO AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES RELATING
TO THE SUBJECT MATTER HEREOF.  THE AGREEMENT, AS AMENDED BY THIS AMENDMENT,
INCLUDING, WITHOUT LIMITATION, THE EXHIBITS ATTACHED THERETO, IS INTENDED TO
DEFINE THE FULL EXTENT OF THE LEGALLY ENFORCEABLE UNDERTAKINGS OF THE PARTIES
HERETO.


 


[SIGNATURES ON FOLLOWING PAGE]

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned Parties have duly executed and delivered
this Amendment as of the date first written above.

 

GE Healthcare AS.

 

Acusphere, Inc.

 

 

 

By:

/s/ John R. Chiminski

 

By:

/s/ Sherri C. Oberg

 

 

 

Name:

John R. Chiminski

 

Name:

Sherri C. Oberg

 

 

 

 

Title:

President and CEO

 

Title:

President and CEO

 

 

 

Date:

February 11, 2009

 

Date:

February 11, 2009

 

[SIGNATURE PAGE TO THIRD AMENDMENT]

 

3

--------------------------------------------------------------------------------